 

EXHIBIT 10.1

 

SHAREHOLDERS AGREEMENT

 

This Shareholders Agreement (this “Agreement”), is entered into as of
December 16, 2005, by and between SL Industries, Inc., a New Jersey corporation
(“Purchaser”), and Lakers Acquisition Corp., a Minnesota corporation and
wholly-owned subsidiary of Purchaser (“Merger Sub”), on the one hand, and each
of the shareholders of Ault Incorporated, a Minnesota corporation (the
“Company”) set forth on Schedule 1 hereto (each a “Shareholder” and
collectively, the “Shareholders”), on the other hand.  Capitalized terms used
herein without definition shall have the respective meanings ascribed to them in
the Merger Agreement (as defined below).

 

RECITALS

 

WHEREAS, each Shareholder is, as of the date hereof, the record and beneficial
owner (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of (i) the number of shares of common stock, no
par value, of the Company (together with any associated preferred stock or other
rights issued pursuant to the Rights Agreement, dated as of February 13, 1996,
between the Company and Norwest Bank Minnesota, N.A. as the same has been
amended through the date hereof, the “Common Stock”); and (ii) the number of
options to acquire Common Stock (the “Company Options”) set forth opposite the
name of such Shareholder on Schedule 1 hereto; and

 

WHEREAS, Purchaser, Merger Sub and the Company have entered into an Agreement
and Plan of Merger, dated as of the date hereof (the “Merger Agreement”), which
provides, among other things, for (a) Merger Sub to commence a tender offer for
all of the issued and outstanding shares of Common Stock (the “Offer”) and
(b) the merger of Merger Sub with and into the Company with the Company
continuing as the surviving corporation (the “Merger”), in each case upon the
terms and subject to the conditions set forth in the Merger Agreement; and

 

WHEREAS, as a condition to the willingness of Purchaser and Merger Sub to enter
into the Merger Agreement and as an inducement and in consideration therefor,
the Shareholders have agreed to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties hereto agree as follows:

 


SECTION 1.  REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS.  EACH
SHAREHOLDER HEREBY REPRESENTS AND WARRANTS TO PURCHASER, SEVERALLY AND NOT
JOINTLY, AS SET FORTH BELOW:


 


(A)   SUCH SHAREHOLDER IS THE RECORD AND BENEFICIAL OWNER (AS DEFINED IN
RULE 13D-3 UNDER THE EXCHANGE ACT) OF THE SHARES OF COMMON STOCK SET FORTH
OPPOSITE HIS OR ITS NAME ON SCHEDULE 1 TO THIS AGREEMENT (SUCH SHARES OF COMMON
STOCK, TOGETHER WITH ANY COMMON STOCK  ACQUIRED BY THE SHAREHOLDER AFTER THE
DATE OF THIS AGREEMENT, WHETHER SUCH SHARES ARE ACQUIRED BY WAY OF EXERCISE OF
COMPANY OPTIONS OR OTHER RIGHTS TO PURCHASE COMMON STOCK OR BY WAY OF


 

--------------------------------------------------------------------------------



 


DIVIDEND, DISTRIBUTION, EXCHANGE, MERGER, CONSOLIDATION, GRANT OF PROXY OR
OTHERWISE, BUT EXCLUDING SHARES OWNED BY OTHER SHAREHOLDERS, ALL AS MAY BE
ADJUSTED FROM TIME TO TIME PURSUANT TO SECTION 8 HEREOF, THE “SHARES”). 
SCHEDULE 1 TO THIS AGREEMENT LISTS SEPARATELY ALL COMPANY OPTIONS ISSUED TO SUCH
SHAREHOLDER.  SUCH SHAREHOLDER IS THE RECORD AND BENEFICIAL OWNER OF THE COMPANY
OPTIONS SET FORTH OPPOSITE SUCH SHAREHOLDER’S NAME ON SCHEDULE 1 TO THIS
AGREEMENT.


 


(B)   SUCH SHAREHOLDER HAS VOTING POWER AND POWER TO AGREE TO ALL OF THE MATTERS
REGARDING SUCH SHAREHOLDER SET FORTH IN THIS AGREEMENT, IN EACH CASE WITH
RESPECT TO ALL OF THE SHARES, WITH NO LIMITATIONS, QUALIFICATIONS OR
RESTRICTIONS ON SUCH RIGHT.  SUCH SHAREHOLDER IS NOT THE RECORD OR BENEFICIAL
OWNER OF ANY SECURITIES OF THE COMPANY ON THE DATE HEREOF OTHER THAN THE SHARES
AND THE COMPANY OPTIONS SET FORTH ON SCHEDULE 1.


 


(C)   SUCH SHAREHOLDER HAS THE LEGAL CAPACITY TO EXECUTE AND DELIVER THIS
AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY REGARDING SUCH
SHAREHOLDER.


 


(D)   THIS AGREEMENT HAS BEEN VALIDLY EXECUTED AND DELIVERED BY SUCH SHAREHOLDER
AND, ASSUMING DUE AND VALID AUTHORIZATION, EXECUTION AND DELIVERY THEREOF BY
PURCHASER AND MERGER SUB, CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF
SUCH SHAREHOLDER, ENFORCEABLE AGAINST SUCH SHAREHOLDER IN ACCORDANCE WITH ITS
TERMS, EXCEPT (I) AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND (II) THE AVAILABILITY OF THE
REMEDY OF SPECIFIC PERFORMANCE OR INJUNCTIVE OR OTHER FORMS OF EQUITABLE RELIEF
MAY BE SUBJECT TO EQUITABLE DEFENSES AND WOULD BE SUBJECT TO THE DISCRETION OF
THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT.


 


(E)   NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT NOR THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL RESULT IN A VIOLATION OF, OR
CONSTITUTE (WITH OR WITHOUT DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT
UNDER, OR CONFLICT WITH, OR GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION
OR ACCELERATION UNDER ANY CONTRACT, TRUST, NOTE, BOND, MORTGAGE, INDENTURE,
LICENSE, AGREEMENT, OR MATERIAL CONTRACTUAL RESTRICTION OR OBLIGATION OF ANY
KIND TO WHICH SUCH SHAREHOLDER IS A PARTY OR BY WHICH SUCH SHAREHOLDER OR HIS OR
ITS SHARES ARE BOUND, WHICH SINGULARLY OR IN THE AGGREGATE, WOULD PREVENT OR
ADVERSELY AFFECT THE ABILITY OF SUCH SHAREHOLDER TO PERFORM HIS OR ITS
OBLIGATIONS UNDER THIS AGREEMENT.  THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY WILL NOT VIOLATE, OR REQUIRE ANY CONSENT, APPROVAL OR NOTICE
(EXCEPT THOSE REQUIRED UNDER APPLICABLE SECURITIES LAWS) UNDER, ANY PROVISION OF
ANY JUDGMENT, ORDER, INJUNCTION, DECREE, STATUTE, LAW, RULE OR REGULATION
APPLICABLE TO SUCH SHAREHOLDER WHICH, SINGULARLY OR IN THE AGGREGATE, WOULD
PREVENT OR ADVERSELY AFFECT THE ABILITY OF SUCH SHAREHOLDER TO PERFORM HIS OR
ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(F)    THE SHARES OWNED BY SUCH SHAREHOLDER ARE NOW, AND AT ALL TIMES DURING THE
TERM HEREOF WILL BE, HELD BY SUCH SHAREHOLDER OR BY A NOMINEE OR CUSTODIAN FOR
THE BENEFIT OF SUCH SHAREHOLDER, FREE AND CLEAR OF ALL LIENS, CLAIMS, SECURITY
INTERESTS, PROXIES, VOTING TRUSTS, AGREEMENTS, OPTIONS, RIGHTS, UNDERSTANDINGS
OR ARRANGEMENTS OR ANY OTHER ENCUMBRANCES WHATSOEVER ON TITLE, TRANSFER OR
EXERCISE OF ANY RIGHTS OF A SHAREHOLDER IN RESPECT OF SUCH SHARES (COLLECTIVELY,
“ENCUMBRANCES”), EXCEPT FOR ANY SUCH ENCUMBRANCES ARISING HEREUNDER, AND THE
TRANSFER OF THE SHARES HELD BY SUCH SHAREHOLDER HEREUNDER WILL EFFECTIVELY VEST
IN MERGER SUB VALID AND MARKETABLE TITLE TO SUCH SHARES, FREE AND CLEAR OF ANY
ENCUMBRANCES.

 

2

--------------------------------------------------------------------------------


 


(G)   IF SHAREHOLDER’S SHARES ARE SUBJECT TO COMMUNITY PROPERTY INTERESTS UNDER
THE LAWS OF ANY JURISDICTION, SUCH SHAREHOLDER HAS AGREED TO HAVE EXECUTED AND
DELIVERED TO PURCHASER SUCH CONSENTS, WAIVERS AND APPROVALS AS ARE NECESSARY FOR
THE EXECUTION OF THIS AGREEMENT AND THE APPROVAL AND CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY REGARDING SUCH SHAREHOLDER.


 


(H)   SUCH SHAREHOLDER UNDERSTANDS AND ACKNOWLEDGES THAT PURCHASER AND MERGER
SUB ARE ENTERING INTO THE MERGER AGREEMENT IN RELIANCE UPON SUCH SHAREHOLDER’S
EXECUTION AND DELIVERY OF THIS AGREEMENT.


 


SECTION 2.  REPRESENTATIONS AND WARRANTIES OF PURCHASER AND MERGER SUB.  EACH OF
PURCHASER AND MERGER SUB HEREBY REPRESENTS AND WARRANTS TO THE SHAREHOLDERS,
JOINTLY AND SEVERALLY, AS FOLLOWS:


 


(A)   EACH OF PURCHASER AND MERGER SUB IS A CORPORATION DULY ORGANIZED AND
VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF NEW JERSEY AND THE STATE OF
MINNESOTA, RESPECTIVELY, HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND HAS TAKEN ALL NECESSARY CORPORATE ACTION TO AUTHORIZE
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT.


 


(B)   THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY EACH OF
PURCHASER AND MERGER SUB AND, ASSUMING DUE AND VALID AUTHORIZATION, EXECUTION
AND DELIVERY THEREOF BY A SHAREHOLDER, CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF EACH OF PURCHASER AND MERGER SUB, ENFORCEABLE BY SUCH SHAREHOLDER
AGAINST EACH OF THEM IN ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS OF
GENERAL APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND
(II) THE AVAILABILITY OF THE REMEDY OF SPECIFIC PERFORMANCE OR INJUNCTIVE OR
OTHER FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO EQUITABLE DEFENSES AND WOULD
BE SUBJECT TO THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR
MAY BE BROUGHT.


 


(C)   NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT NOR THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL RESULT IN A VIOLATION OF, OR
CONSTITUTE (WITH OR WITHOUT DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT
UNDER, OR CONFLICT WITH, OR GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION
OR ACCELERATION UNDER ANY MATERIAL CONTRACT, TRUST, NOTE, BOND, MORTGAGE,
INDENTURE, LICENSE, AGREEMENT OR CONTRACTUAL RESTRICTION OR OBLIGATION OF ANY
KIND TO WHICH PURCHASER AND MERGER SUB IS A PARTY WHICH, SINGULARLY OR IN THE
AGGREGATE, WOULD PREVENT OR ADVERSELY AFFECT THE ABILITY OF PURCHASER AND MERGER
SUB TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.  THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY WILL NOT VIOLATE, OR REQUIRE ANY CONSENT,
APPROVAL OR NOTICE (EXCEPT THOSE REQUIRED UNDER APPLICABLE SECURITIES LAWS)
UNDER, ANY PROVISION OF ANY JUDGMENT, ORDER, INJUNCTION, DECREE, STATUTE, LAW,
RULE OR REGULATION APPLICABLE TO PURCHASER AND MERGER SUB WHICH, SINGULARLY OR
IN THE AGGREGATE, WOULD PREVENT OR MATERIALLY ADVERSELY AFFECT THE ABILITY OF
PURCHASER AND MERGER SUB TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 

3

--------------------------------------------------------------------------------


 


SECTION 3.  TENDER OF THE SHARES.


 


(A)   EACH SHAREHOLDER HEREBY AGREES THAT, SUBJECT TO THE TERMS AND CONDITIONS
OF SECTION 10 HEREOF, (A) SUCH SHAREHOLDER SHALL VALIDLY TENDER, OR CAUSE TO BE
VALIDLY TENDERED, PURSUANT TO AND IN ACCORDANCE WITH THE TERMS OF THE OFFER, HIS
OR ITS SHARES INTO THE OFFER AS PROMPTLY AS PRACTICABLE, AND IN ANY EVENT NO
LATER THAN THE FIFTH BUSINESS DAY FOLLOWING THE COMMENCEMENT OF THE OFFER
PURSUANT TO SECTION 1.1 OF THE MERGER AGREEMENT AND RECEIPT OF THE APPLICABLE
TENDER OFFER DOCUMENTATION AND (B) SUCH SHAREHOLDER SHALL NOT WITHDRAW ANY
SHARES SO TENDERED UNLESS THIS AGREEMENT IS TERMINATED OR OTHERWISE TERMINATES
IN ACCORDANCE WITH ITS TERMS UNDER SECTION 10 HEREOF OR OTHERWISE OR THE OFFER
IS TERMINATED OR HAS EXPIRED WITHOUT MERGER SUB PURCHASING ALL SHARES VALIDLY
TENDERED IN THE OFFER AND NOT WITHDRAWN.  NOTWITHSTANDING THE FOREGOING, EACH
SHAREHOLDER MAY DECLINE TO TENDER, OR MAY WITHDRAW, ANY AND ALL OF SUCH
SHAREHOLDER’S SHARES IF, WITHOUT THE CONSENT OF SUCH SHAREHOLDER, MERGER SUB
AMENDS THE OFFER TO (I) REDUCE THE OFFER PRICE, (II) REDUCE THE NUMBER OF SHARES
SUBJECT TO THE OFFER, (III) CHANGE THE FORM OF CONSIDERATION PAYABLE IN THE
OFFER OR (IV) AMEND OR MODIFY ANY TERM OR CONDITION OF THE OFFER IN A MANNER
ADVERSE TO THE SHAREHOLDERS OF THE COMPANY (OTHER THAN INSIGNIFICANT CHANGES OR
AMENDMENTS OR OTHER THAN TO WAIVE ANY CONDITION OTHER THAN THE MINIMUM CONDITION
WHICH THE PARTIES AGREE CANNOT BE WAIVED OR REDUCED).  EACH SHAREHOLDER SHALL
GIVE MERGER SUB AT LEAST TWO (2) BUSINESS DAYS’ PRIOR NOTICE OF ANY WITHDRAWAL
OF ITS SHARES PURSUANT TO THE IMMEDIATELY PRECEDING PROVISO.


 


(B)   NOTWITHSTANDING THE FOREGOING, AT NO TIME AND IN NO EVENT SHALL THE TOTAL
NUMBER OF SHARES RESTRICTED PURSUANT TO SECTION 3(A) HEREOF EXCEED NINETEEN AND
NINE-TENTHS PERCENT (19.9%) OF THE OUTSTANDING CAPITAL STOCK OF THE COMPANY,
INCLUDING BUT NOT LIMITED TO THE SHARES (THE “MAXIMUM RESTRICTED AMOUNT”).  IN
THE EVENT THAT THE TOTAL NUMBER OF SHARES EXCEEDS THE MAXIMUM RESTRICTED AMOUNT,
MERGER SUB MAY, IN ITS SOLE AND ABSOLUTE DISCRETION DETERMINE WHICH SHARES SHALL
BE RESTRICTED PURSUANT TO SECTION 3(A).  MERGER SUB, IN ITS SOLE AND ABSOLUTE
DISCRETION, SHALL MAKE THE DETERMINATION OF WHETHER SHARES SUBJECT TO
RESTRICTION PURSUANT TO THIS SECTION 3 HAVE EQUALED OR EXCEEDED THE MAXIMUM
RESTRICTED AMOUNT.


 


SECTION 4.  TRANSFER OF THE SHARES.


 


(A)   PRIOR TO THE TERMINATION OF THIS AGREEMENT AND EXCEPT AS OTHERWISE
PROVIDED HEREIN, EACH OF THE SHAREHOLDERS AGREES THAT IT SHALL NOT:
(I) TRANSFER, ASSIGN, SELL, GIFT-OVER, PLEDGE, HYPOTHECATE, ENCUMBER OR
OTHERWISE DISPOSE OF, OR CONSENT TO ANY OF THE FOREGOING (“TRANSFER”), ANY OR
ALL OF THE SHARES, COMPANY OPTIONS OR OTHER RIGHTS TO ACQUIRE COMMON STOCK OR
ANY RIGHT OR INTEREST THEREIN; (II) ENTER INTO ANY CONTRACT, OPTION OR OTHER
AGREEMENT, ARRANGEMENT OR UNDERSTANDING WITH RESPECT TO ANY TRANSFER;
(III) GRANT ANY PROXY, POWER-OF-ATTORNEY OR OTHER AUTHORIZATION OR CONSENT WITH
RESPECT TO ANY OF THE SHARES; (IV) DEPOSIT ANY OF THE SHARES INTO A VOTING
TRUST, OR ENTER INTO A VOTING AGREEMENT OR ARRANGEMENT WITH RESPECT TO ANY OF
THE SHARES OR (V) TAKE ANY OTHER ACTION THAT WOULD IN ANY WAY RESTRICT, LIMIT OR
INTERFERE WITH THE PERFORMANCE OF SUCH SHAREHOLDER’S OBLIGATIONS HEREUNDER OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR MAKE ANY REPRESENTATION OR WARRANTY OF
SUCH SHAREHOLDER UNTRUE OR INCORRECT.


 


(B)   NOTWITHSTANDING THE FOREGOING, AT NO TIME AND IN NO EVENT SHALL THE TOTAL
NUMBER OF SHARES RESTRICTED PURSUANT TO SECTION 4(A) HEREOF EXCEED THE MAXIMUM
RESTRICTED AMOUNT.  IN THE EVENT THAT THE TOTAL NUMBER OF SHARES EXCEEDS THE
MAXIMUM RESTRICTED AMOUNT, MERGER SUB


 

4

--------------------------------------------------------------------------------


 


MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, DETERMINE WHICH SHARES SHALL BE
RESTRICTED PURSUANT TO SECTION 4(A).  PRIOR TO ANY PROPOSED TRANSFER RESTRICTED
BY SECTION 4(A) HEREOF, EACH SHAREHOLDER SHALL PROVIDE WRITTEN NOTICE TO MERGER
SUB AT LEAST FORTY-EIGHT (48) HOURS PRIOR TO THE PROPOSED TRANSFER.  SUCH NOTICE
SHALL INCLUDE THE NUMBER AND CLASS OF SHARES (INCLUDING COMPANY OPTIONS) TO BE
TRANSFERRED, THE PRICE PER SHARE, AND THE PROPOSED TRANSFEREE.  IF THE SHARES SO
RESTRICTED HAVE NOT YET EXCEEDED THE MAXIMUM RESTRICTED AMOUNT, THEN MERGER SUB
MAY RESTRICT SUCH PROPOSED TRANSFER AS PROVIDED HEREIN.  IF SHARES UPON WHICH
SUCH RESTRICTIONS HAVE ALREADY BEEN IMPOSED EQUAL OR EXCEED THE MAXIMUM
RESTRICTED AMOUNT, THEN MERGER SUB MAY NOT ENFORCE THE RESTRICTIONS ON TRANSFER
IMPOSED BY THIS AGREEMENT.  MERGER SUB, IN ITS SOLE AND ABSOLUTE DISCRETION,
SHALL MAKE THE DETERMINATION OF WHETHER SHARES SUBJECT TO RESTRICTION PURSUANT
TO THIS SECTION 4 HAVE EQUALED OR EXCEEDED THE MAXIMUM RESTRICTED AMOUNT. 
REGARDLESS OF WHETHER THE MAXIMUM RESTRICTED AMOUNT HAS BEEN REACHED, THE NOTICE
PROVISION OF THIS SECTION 4(B) SHALL APPLY UNTIL TERMINATION OF THIS AGREEMENT.


 


SECTION 5.  OPTION.


 


(A)   ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH HEREIN, EACH
SHAREHOLDER HEREBY GRANTS TO EACH OF PURCHASER AND MERGER SUB AN IRREVOCABLE
OPTION TO PURCHASE ALL OF THE RIGHT, TITLE AND INTEREST OF SUCH SHAREHOLDER IN
AND TO THE SHARES OWNED BY SUCH SHAREHOLDER, AS WELL AS ANY OTHER SHARES OF
COMMON STOCK OF WHICH SUCH SHAREHOLDER IS THE BENEFICIAL OWNER (AS DEFINED IN
RULE 13D-3 UNDER THE EXCHANGE ACT) AFTER THE DATE HEREOF, IF AND TO THE EXTENT
THAT SUCH SHARES ARE NOT VALIDLY TENDERED IN THE OFFER PURSUANT TO THE TERMS OF
SECTION 3 HEREOF, AT A PRICE PER SHARE EQUAL TO THE OFFER PRICE (AS DEFINED IN
THE MERGER AGREEMENT) (THE “OPTION”).  WITH RESPECT TO ANY SHAREHOLDER, THE
OPTION MAY BE EXERCISED AFTER MERGER SUB SHALL PURCHASE AND PAY FOR SHARES (AS
DEFINED IN THE MERGER AGREEMENT) PURSUANT TO THE OFFER FOLLOWING SATISFACTION OF
THE MINIMUM CONDITION AND UNTIL THE EARLIER OF (A) IMMEDIATELY PRECEDING THE
EFFECTIVE TIME (AS DEFINED IN THE MERGER AGREEMENT) OR (B) THE TERMINATION OF
THE MERGER AGREEMENT IN ACCORDANCE WITH ITS TERMS.  PURCHASER OR MERGER SUB, AS
THE CASE MAY BE, MAY EXERCISE AN OPTION IN WHOLE, BUT NOT IN PART.


 


(B)   IN THE EVENT THAT PURCHASER OR MERGER SUB DESIRES TO EXERCISE AN OPTION,
PURCHASER OR MERGER SUB SHALL SEND A WRITTEN NOTICE IN ACCORDANCE WITH
SECTION 13(A) HEREOF TO THE RELEVANT SHAREHOLDER PRIOR TO THE TERMINATION OF
THIS AGREEMENT SPECIFYING THE PLACE AND THE DATE FOR THE CLOSING OF SUCH
PURCHASE, WHICH DATE MAY BE THE DATE OF SUCH NOTICE AND SHALL BE NOT MORE THAN
THREE BUSINESS DAYS AFTER THE DATE OF SUCH NOTICE AND SHALL BE PRIOR TO THE
TERMINATION OF THIS AGREEMENT; PROVIDED THAT IN THE EVENT THAT PRIOR
NOTIFICATION TO, OR APPROVAL OF, ANY GOVERNMENTAL AUTHORITY IS REQUIRED IN
CONNECTION WITH THE EXERCISE OF AN OPTION OR THERE SHALL BE IN EFFECT ANY
PRELIMINARY OR FINAL INJUNCTION OR OTHER ORDER ISSUED BY ANY GOVERNMENTAL
AUTHORITY PROHIBITING THE EXERCISE OF AN OPTION, THE PERIOD OF TIME DURING WHICH
THE DATE OF THE CLOSING MAY BE FIXED SHALL BE EXTENDED UNTIL THE FIFTH BUSINESS
DAY FOLLOWING THE LAST DATE ON WHICH ALL REQUIRED APPROVALS SHALL HAVE BEEN
OBTAINED, ALL REQUIRED WAITING PERIODS SHALL HAVE EXPIRED OR BEEN TERMINATED AND
ANY SUCH PROHIBITION SHALL HAVE BEEN VACATED, TERMINATED OR WAIVED.


 


(C)   AT THE CLOSING OF ANY PURCHASE OF A SHAREHOLDER’S SHARES PURSUANT TO
EXERCISE OF AN OPTION, SIMULTANEOUSLY WITH THE PAYMENT BY PURCHASER OR MERGER
SUB OF THE PURCHASE PRICE FOR SUCH SHAREHOLDER’S SHARES, SUCH SHAREHOLDER SHALL
DELIVER, OR CAUSE TO BE DELIVERED, TO PURCHASER


 

5

--------------------------------------------------------------------------------


 


OR MERGER SUB CERTIFICATES REPRESENTING SUCH SHARES DULY ENDORSED TO PURCHASER
OR MERGER SUB OR ACCOMPANIED BY STOCK POWERS DULY EXECUTED BY THE SHAREHOLDER IN
BLANK, TOGETHER WITH ANY NECESSARY STOCK TRANSFER STAMPS PROPERLY AFFIXED, FREE
AND CLEAR OF ALL LIENS.


 


(D)   NOTWITHSTANDING THE FOREGOING, AT NO TIME AND IN NO EVENT SHALL THE SHARES
OF THE COMPANY’S CAPITAL STOCK SUBJECT TO THIS SECTION 5 EXCEED THE MAXIMUM
RESTRICTED AMOUNT.  IN THE EVENT THAT THE TOTAL NUMBER OF SHARES EXCEEDS THE
MAXIMUM RESTRICTED AMOUNT, THEN MERGER SUB, IN ITS SOLE AND ABSOLUTE DISCRETION,
SHALL DETERMINE WHICH SHARES SHALL BE SUBJECT TO THIS SECTION 5.  MERGER SUB, IN
ITS SOLE AND ABSOLUTE DISCRETION, SHALL MAKE THE DETERMINATION OF WHETHER SHARES
SUBJECT TO RESTRICTION PURSUANT TO THIS SECTION 5 HAVE EQUALED OR EXCEEDED THE
MAXIMUM RESTRICTED AMOUNT.


 


SECTION 6.  VOTING ARRANGEMENTS; IRREVOCABLE PROXY.


 


(A)   EACH SHAREHOLDER HEREBY AGREES THAT, DURING THE TIME THIS AGREEMENT IS IN
EFFECT, AT ANY MEETING OF THE SHAREHOLDERS OF THE COMPANY (A “COMPANY
SHAREHOLDERS MEETING”), HOWEVER CALLED, AND AT EVERY ADJOURNMENT OR POSTPONEMENT
THEREOF, IF AND TO THE EXTENT THAT HIS OR HER SHARES ARE NOT VALIDLY TENDERED
PURSUANT TO THE TERMS OF SECTION 3 HEREOF, HE OR SHE SHALL: (I) APPEAR AT THE
MEETING OR OTHERWISE CAUSE HIS OR HER SHARES TO BE COUNTED AS PRESENT THEREAT
FOR PURPOSES OF ESTABLISHING A QUORUM; (II) VOTE, OR EXECUTE PROXIES IN RESPECT
OF, HIS OR HER SHARES, OR CAUSE HIS OR HER SHARES TO BE VOTED, OR PROXIES TO BE
EXECUTED IN RESPECT THEREOF, IN FAVOR OF THE APPROVAL AND ADOPTION OF THE MERGER
AGREEMENT (INCLUDING ANY REVISED OR AMENDED MERGER AGREEMENT THAT HAS BEEN
AGREED TO BY THE BOARD OF DIRECTORS OF THE COMPANY) AND THE MERGER, AND ANY
ACTION REQUIRED IN FURTHERANCE THEREOF AND (III) VOTE, OR EXECUTE PROXIES IN
RESPECT OF, HIS OR HER SHARES, OR CAUSE HIS OR HER SHARES TO BE VOTED, OR
PROXIES TO BE EXECUTED IN RESPECT THEREOF, AGAINST (A) ANY AGREEMENT OR
TRANSACTION RELATING TO ANY COMPANY TAKEOVER PROPOSAL (OTHER THAN AS PROPOSED BY
PURCHASER OR MERGER SUB) OR (B) ANY AMENDMENT OF THE COMPANY’S ARTICLES OF
INCORPORATION OR BYLAWS OR OTHER PROPOSAL, ACTION OR TRANSACTION INVOLVING THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY OF ITS SHAREHOLDERS, WHICH AMENDMENT
OR OTHER PROPOSAL, ACTION OR TRANSACTION COULD REASONABLY BE EXPECTED TO PREVENT
OR MATERIALLY IMPEDE OR DELAY THE CONSUMMATION OF THE OFFER OR MERGER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR TO DEPRIVE
PURCHASER OF ANY MATERIAL PORTION OF THE BENEFITS ANTICIPATED BY PURCHASER TO BE
RECEIVED FROM THE CONSUMMATION OF THE MERGER OR THE OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR CHANGE IN ANY MANNER THE RIGHTS OF THE COMMON
STOCK PRESENTED TO THE SHAREHOLDERS OF THE COMPANY (REGARDLESS OF ANY
RECOMMENDATION OF THE BOARD OF DIRECTORS OF THE COMPANY) OR IN RESPECT OF WHICH
VOTE OR PROXY OF THE SHAREHOLDER IS REQUESTED OR SOUGHT, UNLESS SUCH TRANSACTION
HAS BEEN APPROVED IN ADVANCE BY PURCHASER OR MERGER SUB.


 


(B)   SUBJECT TO THE PROVISIONS SET FORTH IN SECTION 10 HEREOF AND AS SECURITY
FOR THE SHAREHOLDERS’ OBLIGATIONS UNDER SECTION 6(A), IF AND TO THE EXTENT THE
SHARES ARE NOT VALIDLY TENDERED IN THE OFFER PURSUANT TO THE TERMS OF SECTION 3
HEREOF, EACH OF THE SHAREHOLDERS HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
PURCHASER, GLEN KASSAN, JAMES TAYLOR AND ITS OR HIS DESIGNEES AS ITS OR HIS
ATTORNEY AND PROXY IN ACCORDANCE WITH THE MINNESOTA BUSINESS CORPORATION ACT
(THE “MBCA”), WITH FULL POWER OF SUBSTITUTION AND RESUBSTITUTION, TO CAUSE THE
SHAREHOLDER’S SHARES TO BE COUNTED AS PRESENT AT ANY COMPANY SHAREHOLDERS
MEETINGS, TO VOTE


 

6

--------------------------------------------------------------------------------


 


HIS OR ITS SHARES AT ANY COMPANY SHAREHOLDERS MEETING, HOWEVER CALLED, AND TO
EXECUTE CONSENTS IN RESPECT OF HIS OR ITS SHARES AS AND TO THE EXTENT PROVIDED
IN SECTION 6(A).


 


(C)   NOTWITHSTANDING THE FOREGOING, AT NO TIME AND IN NO EVENT SHALL THE SHARES
RESTRICTED PURSUANT TO THIS SECTION 6 EXCEED THE MAXIMUM RESTRICTED AMOUNT.  IN
THE EVENT THAT THE NUMBER OF SHARES SUBJECT TO THIS SECTION 6 EXCEEDS THE
MAXIMUM RESTRICTED AMOUNT, THEN THE AFOREMENTIONED ATTORNEY AND PROXY SHALL
RELEASE THE EXCESS SHARES FROM THE RESTRICTIONS OF THIS SECTION 6.  THE ATTORNEY
AND PROXY SHALL DETERMINE, IN THEIR SOLE AND ABSOLUTE DISCRETION, WHICH SHARES
SHALL BE RELEASED AND, UPON SUCH DETERMINATION SHALL NOTIFY HOLDERS OF RELEASED
SHARES.  UPON SUCH RELEASE, SUCH SHAREHOLDERS SHALL BE ENTITLED TO VOTE SUCH
SHARES OR TO DIRECT THE ATTORNEY AND PROXY TO VOTE SUCH SHARES AT THEIR
DIRECTION.  MERGER SUB, IN ITS SOLE AND ABSOLUTE DISCRETION, SHALL MAKE THE
DETERMINATION OF WHETHER SHARES SUBJECT TO RESTRICTION PURSUANT TO THIS
SECTION 6 HAVE EQUALED OR EXCEEDED THE MAXIMUM RESTRICTED AMOUNT.


 


(D)   EACH SHAREHOLDER REPRESENTS THAT ANY PROXIES HERETOFORE GIVEN IN RESPECT
OF THE SHARES, IF ANY, ARE REVOCABLE, AND HAVE BEEN REVOKED.  EACH SHAREHOLDER
HEREBY AGREES NOT TO GRANT ANY SUBSEQUENT PROXY OR POWER OF ATTORNEY WITH
RESPECT TO SUCH SHAREHOLDER’S SHARES.


 


(E)   EACH SHAREHOLDER HEREBY AFFIRMS THAT THE PROXY SET FORTH IN THIS SECTION 6
IS GIVEN IN CONNECTION WITH THE EXECUTION OF THE MERGER AGREEMENT, AND THAT SUCH
PROXY IS GIVEN TO SECURE THE PERFORMANCE OF THE DUTIES OF SUCH SHAREHOLDER UNDER
THIS AGREEMENT.  SUCH SHAREHOLDER HEREBY FURTHER AFFIRMS THAT THE PROXY SET
FORTH IN THIS SECTION 6 IS COUPLED WITH AN INTEREST AND, EXCEPT AS SET FORTH IN
THIS SECTION 6 OR IN SECTION 10, IS, SUBJECT TO THE TERMS AND CONDITIONS
CONTAINED HEREIN, INTENDED TO BE IRREVOCABLE IN ACCORDANCE WITH THE PROVISIONS
OF SECTION 302A.449 OF THE MBCA.  EACH SHAREHOLDER HEREBY AGREES THAT, IF FOR
ANY REASON THE PROXY GRANTED HEREIN IS NOT IRREVOCABLE (SUBJECT TO THE TERMS OF
THIS AGREEMENT), THEN SUCH SHAREHOLDER AGREES TO VOTE HIS OR ITS SHARES IN
ACCORDANCE WITH SECTION 6(A) ABOVE AS INSTRUCTED BY PURCHASER IN WRITING.  THE
PARTIES AGREE THAT THE FOREGOING IS A VOTING AGREEMENT CREATED UNDER
SECTION 302A.455 OF THE MBCA.


 


SECTION 7.  VOTING PROVISIONS.  TO THE EXTENT THAT A SHAREHOLDER HAS DISPOSITIVE
POWER, BUT NOT VOTING POWER, OVER ANY OF ITS SHARES OF COMMON STOCK, SECTION 6
OF THIS AGREEMENT SHALL ONLY APPLY TO THE SHARES OF COMMON STOCK HELD BY SUCH
SHAREHOLDER OVER WHICH SUCH SHAREHOLDER RETAINS VOTING POWER.


 


SECTION 8.  CERTAIN EVENTS.  IN THE EVENT OF ANY CHANGE IN THE COMMON STOCK BY
REASON OF A STOCK DIVIDEND, STOCK SPLIT, SPLIT-UP, RECAPITALIZATION,
REORGANIZATION, BUSINESS COMBINATION, CONSOLIDATION, EXCHANGE OF SHARES, OR ANY
SIMILAR TRANSACTION OR OTHER CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY
AFFECTING THE COMMON STOCK OR THE ACQUISITION OF ADDITIONAL SHARES OF COMMON
STOCK OR OTHER SECURITIES OR RIGHTS OF THE COMPANY BY ANY SHAREHOLDER, THIS
AGREEMENT AND THE OBLIGATIONS HEREUNDER SHALL ATTACH TO ANY ADDITIONAL SHARES OF
COMMON STOCK OR OTHER SECURITIES OR RIGHTS OF THE COMPANY ISSUED TO OR ACQUIRED
BY EACH OF THE SHAREHOLDERS.


 


SECTION 9.  FURTHER ASSURANCES.  EACH SHAREHOLDER SHALL, UPON REQUEST OF
PURCHASER OR MERGER SUB, EXECUTE AND DELIVER ANY ADDITIONAL DOCUMENTS AND TAKE
SUCH FURTHER ACTIONS AS MAY REASONABLY BE DEEMED BY PURCHASER OR MERGER SUB TO
BE NECESSARY OR DESIRABLE TO CARRY OUT THE


 

7

--------------------------------------------------------------------------------


 


PROVISIONS HEREOF AND TO VEST IN PURCHASER THE POWER TO VOTE THE SHARES AS
CONTEMPLATED BY SECTION 6.


 


SECTION 10.  TERMINATION.  THIS AGREEMENT, AND ALL RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, SHALL TERMINATE IMMEDIATELY UPON THE TERMINATION OF THE
MERGER AGREEMENT IN ACCORDANCE WITH ITS TERMS AND NO PARTY SHALL HAVE ANY
OBLIGATION TO ANY OTHER PARTY TO PROVIDE NOTICE OF SUCH TERMINATION AS A
CONDITION TO ITS EFFECTIVENESS; PROVIDED, HOWEVER, THAT SECTION 11 HEREOF SHALL
SURVIVE ANY TERMINATION OF THIS AGREEMENT.


 


SECTION 11.  EXPENSES.  ALL FEES, COSTS AND EXPENSES INCURRED IN CONNECTION WITH
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE PAID BY THE
PARTY INCURRING SUCH FEES, COSTS AND EXPENSES.


 


SECTION 12.  PUBLIC ANNOUNCEMENTS.  EACH OF THE SHAREHOLDERS AGREES THAT IT WILL
NOT ISSUE ANY PRESS RELEASE OR OTHERWISE MAKE ANY PUBLIC STATEMENT WITH RESPECT
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR BY THE MERGER
AGREEMENT WITHOUT THE PRIOR CONSENT OF PURCHASER; PROVIDED, HOWEVER, THAT SUCH
DISCLOSURE MAY BE MADE WITHOUT OBTAINING SUCH PRIOR CONSENT IF (I) THE
DISCLOSURE IS REQUIRED BY LAW OR IS REQUIRED BY ANY REGULATORY AUTHORITY,
INCLUDING BUT NOT LIMITED TO ANY GOVERNMENTAL AUTHORITY, OR THE NASDAQ STOCK
MARKET AND ANY NATIONAL SECURITIES EXCHANGE, TRADING MARKET OR INTER-DEALER
QUOTATION SYSTEM ON WHICH THE SHARES TRADE AND (II) THE SHAREHOLDER MAKING SUCH
DISCLOSURE HAS FIRST USED ALL REASONABLE EFFORTS TO CONSULT WITH PURCHASER ABOUT
THE FORM AND SUBSTANCE OF SUCH DISCLOSURE.


 


SECTION 13.  MISCELLANEOUS.


 


(A)   NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED IN PERSON, BY
FACSIMILE, RECEIPT CONFIRMED, OR ON THE NEXT BUSINESS DAY WHEN SENT BY OVERNIGHT
COURIER OR ON THE SECOND SUCCEEDING BUSINESS DAY WHEN SENT BY REGISTERED OR
CERTIFIED MAIL (POSTAGE PREPAID, RETURN RECEIPT REQUESTED) TO THE RESPECTIVE
PARTIES AT THE FOLLOWING ADDRESSES (OR AT SUCH OTHER ADDRESS FOR A PARTY AS
SHALL BE SPECIFIED BY LIKE NOTICE):


 

If to any of the Shareholders, to such Shareholder at the following address:

 

c/o Ault Incorporated

7105 Northland Terrace

Minneapolis, MN  55428-1028

Facsimile: 763-592-1911

 

If to Purchaser or Merger Sub, to:

 

SL Industries Inc.

520 Fellowship Road

Suite A114

Mount Laurel, New Jersey  08054

Attention: James Taylor

Facsimile: 856-727-1683

 

8

--------------------------------------------------------------------------------


 

With a copy (which shall not constitute notice) to:

 

Olshan Grundman Frome Rosenzweig & Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York  10022

Attention: Steven Wolosky, Esq.

Facsimile: (212) 451-2222

 


(B)   HEADINGS.  THE HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF
THIS AGREEMENT.


 


(C)   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED MANUALLY OR BY FACSIMILE BY
THE PARTIES HERETO IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE
CONSIDERED ONE AND THE SAME AGREEMENT.


 


(D)   ENTIRE AGREEMENT.  THIS AGREEMENT (TOGETHER WITH THE MERGER AGREEMENT AND
ANY OTHER EXHIBITS, ANNEXES, SCHEDULES, DOCUMENTS AND INSTRUMENTS REFERRED TO
HEREIN AND THEREIN OR CONTEMPLATED THEREBY OR THEREIN) CONSTITUTES THE ENTIRE
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF AND SUPERSEDES ALL OTHER PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH
WRITTEN AND ORAL, AMONG THE PARTIES OR ANY OF THEM WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF.


 


(E)   GOVERNING LAW; VENUE.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO
ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT MIGHT REQUIRE THE APPLICATION OF
THE LAW OF ANOTHER JURISDICTION.


 


(F)    ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS, INTERESTS OR
OBLIGATIONS HEREUNDER SHALL BE ASSIGNED BY ANY OF THE PARTIES HERETO (WHETHER BY
OPERATION OF LAW OR OTHERWISE) WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTIES EXCEPT THAT PURCHASER OR MERGER SUB MAY ASSIGN, IN ITS SOLE DISCRETION
AND WITHOUT THE CONSENT OF ANY OTHER PARTY, ANY OR ALL OF ITS RIGHTS, INTERESTS
AND OBLIGATIONS HEREUNDER TO EACH OTHER OR TO ONE OR MORE DIRECT OR INDIRECT
WHOLLY OWNED SUBSIDIARIES OF PURCHASER (EACH, AN “ASSIGNEE”).  ANY SUCH ASSIGNEE
MAY THEREAFTER ASSIGN, IN ITS SOLE DISCRETION AND WITHOUT THE CONSENT OF ANY
OTHER PARTY, ANY OR ALL OF ITS RIGHTS, INTERESTS AND OBLIGATIONS HEREUNDER TO
ONE OR MORE ADDITIONAL ASSIGNEES.  SUBJECT TO THE PRECEDING SENTENCE, THIS
AGREEMENT WILL BE BINDING UPON, INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY,
THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND THE PROVISIONS OF
THIS AGREEMENT ARE NOT INTENDED TO CONFER UPON ANY PERSON OTHER THAN THE PARTIES
HERETO ANY RIGHTS OR REMEDIES HEREUNDER.


 


(G)   SEVERABILITY OF PROVISIONS.  IF ANY TERM OR PROVISION OF THIS AGREEMENT IS
INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED BY RULE OF LAW OR PUBLIC POLICY,
ALL OTHER CONDITIONS AND PROVISIONS OF THIS AGREEMENT SHALL NEVERTHELESS REMAIN
IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS NOT AFFECTED IN ANY MANNER
ADVERSE TO ANY PARTY.  UPON SUCH DETERMINATION THAT ANY TERM OR OTHER PROVISION
IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES HERETO SHALL
NEGOTIATE IN GOOD FAITH TO


 

9

--------------------------------------------------------------------------------


 


MODIFY THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE PARTIES AS
CLOSELY AS POSSIBLE IN AN ACCEPTABLE MANNER TO THE END THAT THE TRANSACTIONS ARE
FULFILLED TO THE EXTENT POSSIBLE.


 


(H)   SPECIFIC PERFORMANCE.  THE PARTIES HERETO ACKNOWLEDGE THAT MONEY DAMAGES
WOULD BE AN INADEQUATE REMEDY FOR ANY BREACH OF THIS AGREEMENT BY ANY PARTY
HERETO, AND THAT THE OBLIGATIONS OF THE PARTIES HERETO SHALL BE ENFORCEABLE BY
ANY PARTY HERETO THROUGH INJUNCTIVE OR OTHER EQUITABLE RELIEF.


 


(I)    AMENDMENT.  NO AMENDMENT, MODIFICATION OR WAIVER IN RESPECT OF THIS
AGREEMENT SHALL BE EFFECTIVE AGAINST ANY PARTY UNLESS IT SHALL BE IN WRITING AND
SIGNED BY SUCH PARTY.


 


(J)    BINDING NATURE.  THIS AGREEMENT IS BINDING UPON AND IS SOLELY FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, LEGAL
REPRESENTATIVES AND ASSIGNS.


 

[SIGNATURE PAGES FOLLOW]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, Merger Sub and the Shareholders have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

 

PURCHASER:

 

 

 

SL INDUSTRIES, INC.

 

 

 

 

 

By:

 

/s/ James C. Taylor

 

 

Name:

James C. Taylor

 

Title:

President & CEO

 

 

 

 

 

MERGER SUB:

 

 

 

LAKERS ACQUISITION CORP.

 

 

 

 

 

By:

 

/s/ James C. Taylor

 

 

Name:

James C. Taylor

 

Title:

President

 

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, Merger Sub and the Shareholders have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

 

SHAREHOLDER:

 

 

 

Frederick M. Green

 

 

 

[Print Name of Shareholder]

 

 

 

 

/s/ Frederick M. Green

 

[Signature]

 

 

 

If Shareholder is an entity:

 

 

 

Name of Signatory:

 

 

 

 

 

Title of Signatory:

 

 

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, Merger Sub and the Shareholders have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

 

SHAREHOLDER:

 

 

 

Carol A. Barnett

 

 

 

[Print Name of Shareholder]

 

 

 

 

/s/ Carol A. Barnett

 

[Signature]

 

 

 

If Shareholder is an entity:

 

 

 

Name of Signatory:

 

 

 

 

 

Title of Signatory:

 

 

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, Merger Sub and the Shareholders have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

 

SHAREHOLDER:

 

 

 

Brian T. Chang

 

 

 

[Print Name of Shareholder]

 

 

 

 

/s/ Brian T. Chang

 

[Signature]

 

 

 

If Shareholder is an entity:

 

 

 

Name of Signatory:

 

 

 

 

 

Title of Signatory:

 

 

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, Merger Sub and the Shareholders have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

 

SHAREHOLDER:

 

 

 

John Colwell, Jr.

 

 

 

[Print Name of Shareholder]

 

 

 

 

/s/ John Colwell, Jr.

 

[Signature]

 

 

 

If Shareholder is an entity:

 

 

 

Name of Signatory:

 

 

 

 

 

Title of Signatory:

 

 

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, Merger Sub and the Shareholders have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

 

SHAREHOLDER:

 

 

 

John G. Kassakian

 

 

 

[Print Name of Shareholder]

 

 

 

 

/s/ John G. Kassakian

 

[Signature]

 

 

 

If Shareholder is an entity:

 

 

 

Name of Signatory:

 

 

 

 

 

Title of Signatory:

 

 

 

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, Merger Sub and the Shareholders have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

 

SHAREHOLDER:

 

 

 

David J. Larkin

 

 

 

[Print Name of Shareholder]

 

 

 

 

/s/ David J. Larkin

 

[Signature]

 

 

 

If Shareholder is an entity:

 

 

 

Name of Signatory:

 

 

 

 

 

Title of Signatory:

 

 

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, Merger Sub and the Shareholders have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

 

SHAREHOLDER:

 

 

 

Marvonia Pearson Walker

 

 

 

[Print Name of Shareholder]

 

 

 

 

/s/ Marvonia Pearson Walker

 

[Signature]

 

 

 

If Shareholder is an entity:

 

 

 

Name of Signatory:

 

 

 

 

 

Title of Signatory:

 

 

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, Merger Sub and the Shareholders have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

 

SHAREHOLDER:

 

 

 

Gregory L. Harris

 

 

 

[Print Name of Shareholder]

 

 

 

 

/s/ Gregory L. Harris

 

[Signature]

 

 

 

If Shareholder is an entity:

 

 

 

Name of Signatory:

 

 

 

 

 

Title of Signatory:

 

 

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, Merger Sub and the Shareholders have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

 

SHAREHOLDER:

 

 

 

Xiaodong Wang

 

 

 

[Print Name of Shareholder]

 

 

 

 

/s/ Xiaodong Wang

 

[Signature]

 

 

 

If Shareholder is an entity:

 

 

 

Name of Signatory:

 

 

 

 

 

Title of Signatory:

 

 

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, Merger Sub and the Shareholders have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

 

SHAREHOLDER:

 

 

 

Leonidas Opportunity Fund L.P.

 

 

 

[Print Name of Shareholder]

 

 

 

 

 /s/  Lyron Bentovim

 

[Signature]

 

 

 

If Shareholder is an entity:

 

 

 

Name of Signatory:

Lyron Bentovim

 

 

 

 

Title of Signatory:

Managing Director

 

 

General Partner

 

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, Merger Sub and the Shareholders have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

 

SHAREHOLDER:

 

 

 

Leonidas Opportunity Offshore Fund Ltd.

 

 

 

[Print Name of Shareholder]

 

 

 

 

 /s/  Lyron Bentovim  

 

[Signature]

 

 

 

If Shareholder is an entity:

 

 

 

Name of Signatory:

Lyron Bentovim

 

 

 

 

Title of Signatory:

Managing Director

 

 

General Partner

 

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, Merger Sub and the Shareholders have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

 

SHAREHOLDER:

 

 

 

Skiritai Capital LLC

 

 

 

[Print Name of Shareholder]

 

 

 

 

 /s/  Lyron Bentovim

 

[Signature]

 

 

 

If Shareholder is an entity:

 

 

 

Name of Signatory:

Lyron Bentovim

 

 

 

 

Title of Signatory:

Managing Director

 

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, Merger Sub and the Shareholders have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

 

SHAREHOLDER:

 

 

 

Russell R. Silvestri

 

 

 

[Print Name of Shareholder]

 

 

 

 

 /s/ Russell R. Silvestri

 

[Signature]

 

 

 

If Shareholder is an entity:

 

 

 

Name of Signatory:

 

 

 

 

 

Title of Signatory:

 

 

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser, Merger Sub and the Shareholders have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

 

SHAREHOLDER:

 

 

 

Lyron L. Bentovim

 

 

 

[Print Name of Shareholder]

 

 

 

 

 /s/ Lyron L. Bentovim

 

[Signature]

 

 

 

If Shareholder is an entity:

 

 

 

Name of Signatory:

 

 

 

 

 

Title of Signatory:

 

 

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Shares and Company Options Held

 

Name of Shareholder

 

Shares Held

 

Company Options Held

Frederick M. Green

 

106,527

 

282,500

Carol A. Barnett

 

1,000

 

10,000

Brian T. Chang

 

-0-

 

6,000

John Colwell, Jr.

 

-0-

 

10,000

John G. Kassakian

 

19,000

 

17,000

David J. Larkin

 

5,000

 

14,000

Marvonia Pearson Walker

 

-0-

 

10,000

Gregory L. Harris

 

-0-

 

133,500

Xiaodong Wang

 

-0-

 

51,000

Leonidas Opportunity Fund L.P.
Leonidas Opportunity Offshore Fund Ltd.
Skiritai Capital LLC
Russell R. Silvestri
Lyron L. Bentovim

 

719,098
(in the aggregate)

 

-0-

 

Note:  Green share amount includes shares acquired under Stock Purchase Plan as
of May 30, 2005.

 

--------------------------------------------------------------------------------